NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                     DEC 14 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-50109

                Plaintiff - Appellee,            D.C. No. 3:14-cr-03410-BEN

    v.
                                                 MEMORANDUM*
JOSE LUIS HIDALGO-VILLANUEVA,

                Defendant - Appellant.

                     Appeal from the United States District Court
                       for the Southern District of California
                     Roger T. Benitez, District Judge, Presiding

                            Submitted December 9, 2015**

Before:        WALLACE, RAWLINSON, and IKUTA, Circuit Judges.

         Jose Luis Hidalgo-Villanueva appeals from the district court’s judgment and

challenges the 13-month sentence imposed following his guilty-plea conviction for

being a removed alien found in the United States, in violation of 8 U.S.C. § 1326.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Hidalgo-Villanueva contends that the government breached the parties’ plea

agreement at the sentencing hearing by implicitly suggesting that it did not support

the stipulated four-level fast-track departure under U.S.S.G. § 5K3.1. We reject

this argument because the record reflects that, in its sentencing summary chart and

at the sentencing hearing, the government stood by its recommendation that

Hidalgo-Villanueva receive the stipulated fast-track departure. Accordingly,

Hidalgo-Villanueva received the benefit of his bargain and “the presentation of a

united front to the court.” United States v. Alcala-Sanchez, 666 F.3d 571, 575 (9th

Cir. 2012) (internal quotations omitted).

      Hidalgo-Villanueva next contends that his sentence is substantively

unreasonable in light of the mitigating factors and the court’s denial of the

fast-track departure. We disagree. The within-Guidelines sentence is

substantively reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors and

the totality of the circumstances, including Hidalgo-Villanueva’s immigration

history. See Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                            2                                   15-50109